Name: Commission Regulation (EEC) No 3687/90 of 19 December 1990 derogating, for the 1990/91 marketing year, from certain time limits laid down in Regulation (EEC) No 2911/90 laying down detailed rules of application for aid for the production of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/24 Official Journal of the European Communities 20. 12. 90 COMMISSION REGULATION (EEC) No 3687/90 of 19 December 1990 derogating, for the 1990/91 marketing year, from certain time limits laid down in Regulation (EEC) No 2911/90 laying down detailed rules of application for aid for the production of dried grapes Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 6 (6) thereof, Whereas Commission Regulation (EEC) No 2911 /90 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying (3) lays down certain final dates for the submission of aid applica ­ tions and communications to be made to the Commis ­ sion ; whereas, in view of the fact that the scheme for these products was amended from the 1990/91 marketing year, the dates provided for should be prolonged in order to facilitate the application of the new system by the national administrations involved ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 For the 1990/91 marketing year, and by way of derogation from Articles 3 ( 1 ) and 9 (a) of Regulation (EEC) No 2911 /90, the final date for the submission of applications is hereby fixed at 31 December 1990 and the Commis ­ sion shall be notified by 30 January 1991 at the latest. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 49, 27. 2. 1986, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 1 . (3) OJ No L 278, 10 . 10. 1990, p . 35.